Title: To James Madison from John Griffin, 9 June 1806
From: Griffin, John
To: Madison, James



Sir
Kaskaskia June 9th. 1806.

Owing to my absence from Vincennes, and a mistake in the Post Office of that place, I was not honored with the reception of the Commission, you did me the honor to enclose until the day before yesterday--and I with much pleasure avail myself of the present opportunity to express a hope, that my conduct in the discharge of its duties, will never induce the President to regret the confidence he has reposed in me by the appointment.  I remain with sentiments of the highest consideration and respect Sir your most obedient & most devt. Servt.

John Griffin

